Name: Decision of the EEA Joint Committee No 66/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: chemistry;  European construction;  consumption;  natural and applied sciences
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/37 DECISION OF THE EEA JOINT COMMITTEE No 66/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 49/96 (1); Whereas seventh Commission Directive 96/45/EC of 2 July 1996 relating to methods of analysis necessary for checking the composition of cosmetic products (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 7 (sixth Commission Directive 95/32/EC) in Chapter XVI of Annex II to the Agreement: 8. 396 L 0045: seventh Commission Directive 96/45/EC of 2 July 1996 relating to methods of analysis necessary for checking the composition of cosmetic products (OJ L 213, 22.8.1996, p. 8). Article 2 The texts of Directive 96/45/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 5 October 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 21, 23. 1. 1997, p. 3. (2) OJ L 213, 22. 8. 1996, p. 8.